USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 99-1807                      CARLOS MORALES-TIRADO,                      Plaintiff, Appellant,                                v.                ISRAEL SANCHEZ-RODRIGUEZ, ET AL.,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO        [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                              Before                      Selya, Circuit Judge,                Campbell, Senior Circuit Judge,                   and Lipez, Circuit Judge.                                                                                                                                          Emilio F. Soler on brief for appellant.     Suzette M. Del Valle Lecaroz and Law Offices Benjamin Acosta,Jr. on brief for appellees.February 2, 2000                Per Curiam.   After a careful review of the record  and of the parties' submissions, we affirm.  We conclude that  the lower court did not abuse its discretion in denying the  motion to set aside judgment under Fed.R.Civ.P. 60(b), given  counsel's repeated failure before his family crisis to comply  with court orders or adequately to explain his actions.   "Although we are not unsympathetic to appellant['s] plight in  this case, . . . the acts or omissions of counsel are visited  upon the client[.]"  Pinero Capo v. United States, 7 F.3d 283,  285 & n. 2 (1st Cir. 1993) (citing Link v. Wabash R.R. Co., 370  U.S. 626 (1962)) (additional citations omitted).   We find no  abuse of discretion, even if the failures here were those of  counsel and not of the appellant.            Affirmed.  1st Cir. Loc. R. 27(c).